 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDCas Walker's Cash Stores Inc. and United Food andCommerical Workers International Union, Dis-trict Union Local 227, AFL-CIO'Independent Union of Grocer's Employees andUnited Food and Commercial Workers Interna-tional Union, District Union Local 227, AFL-CIO. Cases 9-CA-12819 and 9-CB-3977May 6, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn October 15, 1979, Administrative Law JudgeBenjamin Schlesinger issued the attached Decisionin this proceeding. Thereafter, Respondent Em-ployer filed exceptions and a supporting brief.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.We agree with the Administrative Law Judgethat it is improbable that a fair election could beconducted among the employees involved in viewof the Respondent Employer's serious unfair laborpractices which included a threat to close if theMeat Cutters was successful in organizing and theunlawful establishment of Respondent Independentas bargaining representative of the employees. Weconclude that the unfair labor practices tend toimpede the election process and, in the circum-stances, union authorization cards are the most reli-able indication of employee sentiment concerningrepresentation. Accordingly, we shall issue a bar-gaining order as recommended by the Administra-tive Law Judge. As the Union did not request rec-ognition until July 28, 1978, and the RespondentEmployer's other unfair labor practices are reme-died by the Order herein, we find, contrary to theAdministrative Law Judge, that the RespondentEmployer's bargaining obligation arose as of July28, 1978.3' The name of the Charging Party, formerly Amalgamated Meat Cut-ters and Butcher Workmen of North America, District Union Local 227.AFL-CIO, is amended to reflect the change resulting from the mergingof the Retail Clerks International Union and Amalganlated Meat cuttersand Butcher Workmen of North America on June 7, 19792 The Respondent Employer excepted to the Administrative LassawJudge's finding that a reduction in hours of work as motivated hy unionactivity, and to his recommendation that a bargaining order be issued.3 See irading Port, Inc., 219 NLRB 298, 301 (1975); Drug PackageCompany, Inc.. 228 NLRB 108 (1977); John G. Mrkel & Sons, Inc., 232NLRB 140 (1977); Albertson Manufacturing Company, 236 NLRB 63249 NLRB No. 41ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the RespondentEmployer, Cas Walker's Cash Stores Inc., Harlan,Kentucky, its officers, agents, successors, and as-signs, and the Respondent Union, IndependentUnion of Grocer's Employees, Knoxville, Tennes-see, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph A,l(k):"(k) Refusing to recognize and bargain withDistrct Union Local 227as the exclusive collective-bargaining representative of the employees in thefollowing unit:All employees of Cas Walker's Cash StoresInc. at its Browning Acres and, up to Septem-ber 6, 1978, Main Street stores in Harlan, Ken-tucky, but excluding all office clerical employ-ees, technical employees, guards and supervi-sors as defined in the Act."2. Substitute the attached Appendix B for that ofthe Administrative Law Judge.(1978); World Wide Press, Inc, 242 NLRB No. 40 (1979). Compare thedate of the bargaining obligation in the following cases where an 8(a)(5)violation was found but other unfair labor practices began after the bar-gaining demand was made: The Kroger Company, 228 NLRB 149 (1977);Fritro-Lay. Inc., 232 NLRB 753 (1977); Chandler Motors, Inc., 236 NLRB1565 (1978); Idak Convalescent Center of Fall River, Inc.. d/b/a CrawfordHouse, 238 NLRB 410 (1978). Compare also the date of the bargainingobligation in the following cases where no 8(a)(5) violation was foundbut a bargaining order was issued to remedy other unfair labor practices:Beasley Energy, Inc., d/hb/a/ Peaker Run Coal Company Ohio Division #1,228 NlRB 93 (1977); Hambre Honmbre Enterprises, Inc., d/b/a Panchitos,228 NLRB 136 (1977).Member Jenkins would, as he stated in Crawford House, supra, date thebargaining obligation from either the date of the Union's demand for rec-ognition or from the commencement of the unfair labor practices, which-ever is necessary to remedy all the unfair practicesAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any union CAS WALKER'S CASH STORES INC.317To bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT coercively interrogate youconcerning your union activities and sympa-thies.WE WILL NOT threaten you with disciplineand closing the Browning Acres store becauseyou engage in union activities and in order todiscourage your support of the United Foodand Commercial Workers International Union,District Union Local 227, AFL-CIO, or anyother labor organization.WE WILL NOT threaten you with dischargeif you do not sign cards for the IndependentUnion of Grocer's Employees (IndependentUnion).WE WILL NOT promise you that you will re-ceive overtime work if you sign cards for theIndependent Union.WE WILL NOT reduce your work week inorder to retaliate for your support of DistrictUnion Local 227.WE WILL NOT promise you that your workhours, previously reduced, will be restored ifyou sign Independent Union authorizationcards.WE WILL NOT request you to sign Independ-ent Union authorization cards and to enlist thesupport of other employees for the Independ-ent Union, and WE WILL NOT in any othermanner assist or contribute support to the In-dependent Union.WE WILL NOT recognize the IndependentUnion as your exclusive collective-bargainingrepresentative in the appropriate unit describedbelow, at a time when the Independent Uniondoes not represent an uncoerced majority ofour employees.WE WILL NOT give effect to a contractwhich we signed with the Independent Union,dated July 27, 1978, or to any extension, modi-fication, or renewal thereof.WE WILL NOT give effect to any member-ship applications for the Independent Unionsigned on or after July 26, 1978.WE WILL NOT refuse to recognize and bar-gain with the Union as your exclusive collec-tive-bargaining representative in the followingunit:All employees of Cas Walker's Cash StoresInc. at its Browning Acres and, up to Sep-tember 6, 1978, Main Streeet stores inHarlan, Kentucky, but excluding all officeclerical employees, technical employees,guards and supervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour rights to self-organization, to form, join,or assist District Union Local 227, or anyother labor organization, to bargain collective-ly through representatives of your own choos-ing, and to engage in concerted activities forthe purposes of collective bargaining or othermutual aid or protection, or to refrain fromany and all such activities.WE WILL withdraw recognition of the Inde-pendent Union and any successor thereto withrespect to its representation of the employeesemployed in our stores in Harlan, Kentucky.WE WILL make whole, with interest, all ouremployees employed in our stores in Harlan,Kentucky, for any loss of pay or other benefitsresulting from our reduction of our employees'working hours.WE WILL, upon request, recognize and bar-gain with United Food and CommercialWorkers International Union, District UnionLocal 227, AFL-CIO, as your exclusive col-lective-bargaining representative in the appro-priate unit described above, and, if an under-standing is reached, embody such understand-ing in a written signed agreement.CAS WALKER'S CASH STORES INC.DECISIONSTATEMENT OF THE CASEBENJAMIN SCHLESINGER, Administrative Law Judge:This proceeding was heard by me in Pineville, Ken-tucky, on March 5, 6, and 7, 1979, and in Middlesboro,Kentucky, on April 17, 1979. The consolidated amendedcomplaint, dated September 29, 1978,' as further amend-ed during the course of the hearing, alleges, inter alia,that Respondent Cas Walker's Cash Store Inc. (Employ-er), engaged in a concerted effort to thwart the organiz-ing activities of the Amalgamated Meat Cutters andButcher Workmen of North America, District UnionLocal 227, AFL-CIO (Meat Cutters), by interrogatingand threatening employees; by creating the impressionthat the Employer was keeping its employees' activitieson behalf of the Meat Cutters under surveillance; and byreducing its employees' working hours in an effort togain support for the Independent Union of Grocers Em-ployees (Independent), which it unlawfully aided, assist-ed, and supported in violation of Section 8(a)(2) of theAct, with the promise that if the employees authorizedUlnless otherwise indicated, all events herein occurred in 1978 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Independent to represent them, their working hourswould be restored. General Counsel further contendsthat the Employer signed an agreement with the Inde-pendent at a time when the Independent did not repre-sent a majority of the employees and that, by signing anagreement when it did not represent a majority, the In-dependent violated Section 8(b)()(A) of the Act. Gener-al Counsel requests a bargaining order pursuant toN.L.R.B. v. Gissel Packing Co., 395 U.S. 575 (1969), as apartial remedy for the unfair labor practices committed.2Although all parties waived oral argument and wereafforded the opportunity to file briefs, only GeneralCounsel and the Employer have done so. On the entirerecord in this proceeding, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs submitted, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe Employer admits that it is and has been at alltimes material herein a corporation duly organized underand existing by virtue of the laws of the State of Tennes-see and is engaged in the retail sale of groceries and re-lated items at various locations in Tennessee, Kentucky,and Virginia, including the facilities involved herein, lo-cated at Main Street and Browning Acres in Harlan,Kentucky. The Employer admitted that it operated theMain Street store only up to September 6 and I find noevidence to the contrary. During the 12 months preced-ing the issuance of the complaint, a representativeperiod, the Employer received gross revenues in excessof $500,000, and purchased and received goods and ma-terials valued in excess of $50,000, which were shippedto its Kentucky facilities directly from points outside theState of Kentucky. As a result, the Employer concedesthat it is and has been at all times material herein an em-ployer within the meaning of Section 2(2) of the Act, en-gaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of theAct. I so find.11. THE LABOR ORGANIZATIONS INVOLVEDThe Independent admits, and I so find, that at all timesmaterial herein the Independent is and has been a labororganization within the meaning of Section 2(5) of theAct. In addition, all parties admit, and I so find, that atall times material herein the Meat Cutters is and has beena labor organization within the meaning of Section 2(5)of the Act.The parties also admit that the following employees ofthe Employer constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All employees of Respondent Employer at itsBrowning Acres and, up to September 6, 1978,Main Street stores in Harlan, Kentucky, but exclud-2 The original charge in Case 9-CA-12819 was filed by the Meat Cut-ters on August I and was amended on August 7. The charge in Case 9-CB-3977 was filed by the Meat Cutters on September 19.ing all office clerical employees, technical employ-ees, guards and supervisors as defined in the Act.Ill1. THE UNFAIR LABOR PRACTICESA. The FactsIn or about the latter half of June the Meat Cutterscommenced organizing the Employer's employees; andfrom July 2 to 8, 16 employees had signed cards autho-rizing the Meat Cutters to represent them as their exclu-sive collective-bargaining agent.3 That constituted a ma-jority of the Employer's 30 employees in the appropriateunit. Additional cards were signed from July 12 to 21 bynine other employees,4so that by July 21, the Meat Cut-ters was designated the exclusive bargaining representa-tive by 25 of 30 employees in the unit.By on or about July 9 or 10, Cas Walker, the Employ-er's president, became aware of the Meat Cutters' organi-zation drive. On July 13, the first of two Meat Cutters'organizing meetings was held at the home of HaroldClem,5at which approximately 16 or 17 employees at-tended. The following day Egre Manning, the Employ-er's manager of the meat department of the BrowningAcres store, asked employee Tyree if she knew anythingabout the union the employees were trying to start andasked if she had signed a card. Tyree said that she didnot know anything about it. Manning said: "You hadbetter not get messed up in it or you could get yourselfinto trouble." On the same day Manning also asked bagand stockboy Joseph Edward Young if he knew any-thing about a union. Further, between July 15 and July27, Lester Cox, the Employer's produce manager, toldSilas Clem that Walker had told him on the telephonethat he did not want the Meat Cutters representing theemployees and that he would probably close the Brown-ing Acres store if the Meat Cutters was successful in or-ganizing the employees.On or about July 19, for the first time in the employ-ees' memories, the Employer announced the reduction ofthe working hours of many of the employees. Some re-ductions were effective immediately; others, within sev-eral days thereafter. In the meat department, the hoursa The Union authorization card of Dan Farmer is dated "6-7-78." Al-though I recognize the parties' stipulation that the cards were received inevidence and the dates thereon were to be considered the dates that thecards were signed, I find that Farmer, purposefully or inadvertently, in-verted the month and day and that the card was signed on July 6.The other signatories were: Dorotha Bargo, July 8; Tommy Bennett,July 7; Donnie Clem, July 6; Gary Clem, July 6; Harold Clem, July 6;Hobert Clem, July 2; Silas Clem, July 6; Nancy Davis, July 7; JohnDunson, July 6; Lois Gilbert, July 6; Dora Scott. July 8; Naomi Simpson,July 6; Deborah Tyree, July 6; Kathy Wilder, July 7; and CharleneYount, July 6.4 The signatories were: Tevis Belcher, July 18; Bill Caldwell. July 21;Mike Crawford, July 19; William Daniels, July 21; Gwen Ely, July 18;Sharon Hall, July 12; Jeffery Kilgore, July 19; and Joseph EdwardYoung, July 20. The card of Joseph Earl Young, dated July 20, was alsoreceived in evidence. General Counsel claimed that he was properly amember of the unit; however, Respondent claims that he was permanent-ly disabled and therefore no longer appropriately included within theunit In view of the substantial majority obtained by the Meat Cutters byJuly 21, it is unnecessary for me to resolve his status I note, of course.that if he is not included within the unit, the unit would consist of only29 employees.5 The second meeting was held on July 20 at Harold Clem's house. CAS WALKER'S CASH STORES INC.319were reduced for only approximately a week and foronly certain employees. A general reduction of hourswas otherwise applied to most of the other employees-the cashiers, stockboys, and bag boys.As a result of some or all of the foregoing acts, theMeat Cutters wrote to the Employer on July 20, advis-ing that it was currently engaged in organizing the em-ployees at the two stores and cautioning the Employer"against threatening, coercing and intimidating [its] em-ployees as to their activities with [the Meat Cutters]."The letters were received by the Employer on July 21and apparently caused it to seek other means to thwartthe Meat Cutters' organization drive.On July 26, a meeting was held in downtown Harlan,Kentucky, presided over by one Glenn Greene, Jr. It isunclear where the meeting was held, Tyree testifyingthat it was at Greene's or Greene's brother's office; andit is unclear how the employees who attended were ad-vised of the meeting-but advised they certainly were.In any event, employees Sharon Hall, Deborah Tyree,Myrtle Wilson, and Georgia Johnson attended the meet-ing together with Jenny Gale Johnson, whom CasWalker, president of the Employer, testified was theoverall supervisor and prime mover of the BrowningAcres store, and Lois Vanover, a cashier who at thattime had assumed many of the functions of then vaca-tioning Jenny Gale Johnson.Greene introduced himself as a representative of theIndependent and stated that he wanted to read to them acontract between the Independent and the Employercovering the employees of the Employer's Knoxvillestores and to explain its contends. He stated if the em-ployees did not want that contract, they could probablyget another one; but if the employees got the Independ-ent, they would definitely get their 40 hours back.Greene then proceeded to read to contract and after-wards, passed out authorization cards for the Independ-ent and asked if the employees wanted to sign them.Two employees (Tyree and Hall) said that they did notwant to sign the cards as that time but preferred to thinkabout it. Greene said that that was all right-that thesigning was up to the employees and he could not forcethem to sign the cards. The other employees, includingVanover and Supervisor Johnson, signed cards; and Van-over was given some extra cards by Greene to take tothe store and pass out. Vanover agreed to do so, statingthat the employees ought to get the Independent in be-cause then they would definitely get back their 40 hours.Eight cards were signed that day, July 26, authorizingthe Independent to represent the employees as their"representative for purposes of collective-bargaining,hereby revoking any contrary designation.s" An addi-tional 11 cards were obtained by Vanover on July 27 atthe Browning Acres store, one of whom was signed bye The signatories on July 26, were Myrtle Wilson, Tevis Betchler,Georgia Johnson, Delores McGeorge, Nancy Davis, Lois Vanover, TroyThompson, and Gwen Ely. Deborah Lee Middleton, who also signed acard, and who Vanover believed was also at the meeting, was not an em-ployee whom the parties stipulated in the appropriate unit The payrollrecords of the Employer reveal that she was first employed in the lastweek of July.Joseph Edward Young,7who had requested that Van-over pay him his weekly wages on Thursday, July 27, aday before the normal pay day. Vanover agreed; and,later when Young reported to the store to pick up hischeck, Vanover asked him whether he wanted to sign anauthorization card for the Independent. Young agreed tothat and requested his check again; but Vanover refused,insisting that Young leave the store and sign a card first.When Young complied and returned his signed card,only then did Vanover pay him.The execution of the additional 11 Independent cardsgave the Independent a clear majority of the 30 employ-ees in the appropriate unit. Since 12 of the signatories tothe Independent cards also signed cards authorizing theMeat Cutters to represent them, presumably the MeatCutters lost its majority by the signing of the Independ-ent authorization cards which revoked any prior authori-zation cards. It is the contention of both Respondentsthat on July 27, the Independent had obtained a majorityand that the Employer was entitled to recognize the In-dependent, to negotiate a collective-bargaining agree-ment, and to execute one. In fact, that is exactly whatthe Respondents claim they did. I find that they had noright to do so.As noted above, on or about July 9 or 10, Walkerlearned of the organizing efforts of the Meat Cutters.There began a concerted effort to ascertain the principalproponents of the Meat Cutters and to discourage thatunion activity. The threat to close the store and the re-duction of the employees' hours from 40 to 35 was in-tended to foster that goal; and once the employeesbecame aware of the consequences of their union activi-ties, the Employer then began to put back the pieces byfostering and encouraging employees to join the Inde-pendent.Greene did not testify, but I infer from the testimonythat the Employer prompted Greene's promise to theemployees that if they joined the Independent, then thehours of work which were taken away from them (andthus the money in their paychecks) would be immediate-ly restored. The attendance of Jenny Gale Johnsonthroughout the meeting, and Vanover's repetition ofGreene's promise, were carfully calculated to lead theemployees to the desired result-that the Meat Cuttersshould be abandoned, as it eventually was with the Em-ployer's help and support.With Vanover seemingly assigned to obtain authoriza-tion cards the evening of July 26 and the following dayat the store, the Employer rushed through the executionof the collective-bargaining agreement with the Inde-pendent on July 27, chancing that a sufficient number ofcards would be signed in the stores. Greene arrangedwith Walker on the evening of July 26 to meet with himthe following morning in Knoxville, and the contractwas executed by Greene and Walker, and the followingday by the Independent's officers, Gaylor and McNutt.No negotiations concerning the contract were held, be-cause the contract was almost a verbatim copy of thecontract which covered the Employer's Knoxville storesI The other cards were signed by Silas Clem, Gary Clem, JohnDunson. William Daniels, Ruth Selvia, Bill Caldwell, Lois Gilbert, MikeCrawford, Tommy Bennett, and Naomi Simpson. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo increases of wages or any benefits or other terms andconditions of employment were agreed upon by any ofthe parties.Further, at the time the contract was executed, the In-dependent did not represent an uncoerced, or indeedany, majority of the Employer's employees in the unitdescribed above. As originally testified to by Walker onMarch 6, 1979, at the same time as he was allegedlyshown proof of the Independent's majority and his officewas checking the cards for their authenticity in Knox-ville, Vanover testified that she was still obtaining cardsin Harlan, Kentucky, and, only later that afternoon, de-livered the cards to Greene's home in Harlan. This pro-found inconsistency prompted Walker, at the resumptionof the hearing on April 17, 1979, to alter his testimony,stating that he never came into the office in the morningbut always came in around 3 p.m.I discredit that alteration of testimony, which I findwas tailored to remedy Walker's earlier testimony, whichI find to be equally incredible. I conclude that at no timeon July 27 was the Employer aware that the Independ-ent represented a majority of its employees. Instead, theEmployer had knowledge that the Meat Cutters was suc-cessfully organizing its employees in Harlan and con-ducted its affairs with the sole object of destroying theMeat Cutters and persuading its employees to abandontheir support of the Meat Cutters in favor of the Inde-pendent.Indeed, once having signed the collective-bargainingagreement, the Employer within the next few days madegood on its promise to reinstate the hours previously re-duced. That change was announced on or about July 31.The day before, on July 30, Arnold Belcher, the storemanager of Browning Acres, asked Joseph EdwardYoung if he had signed an authorizatin card for the Inde-pendent. When Young replied that he had, Belcher said:"Good. Because the people that didn't sign them wouldlose their job and the only people that signed themwould get overtime."B. Concluding Findings and Discussion1. The 8(a)(l) violationsWhether the Employer violated Section 8(a)(l) of theAct in the respects complained of depends primarilyupon the resolution of the credibility of the various wit-nesses. In my findings of fact, I have credited GeneralCounsel's witnesses. In particular, I find, as admitted byWalker, that he was well aware of the Meat Cutters' or-ganizing activities as early as July 9 or 108 and that Van-over testified that the organizing activities and the "bick-ering" which accompanied them were openly conductedsince Supervisor Johnson left for vacation on or aboutJuly 14. In light of those facts, I find it improbable thatManning, Cox, and Belcher were not made aware of theMeat Cutters' efforts except, as they each testified, fromdifferent customers of the Browning Acres stores ofquick-food stores across the street from the store-andnot earlier than the end of July.8 At one point of Walker's shifting testimony, he stated that he wasaware of organizing activities possibly in June.Manning was impressive as a witness solely because ofhis demeanor, tapping his feet and wringing his handswhen asked pertinent questions during his cross-examina-tion, characteristics also shared by Vanover. Belcher re-vealed a complete lack of memory about events and im-portant details. Cox, I am convinced, was merely mouth-ing a denial, without truly believing it. As a result, I ampersuaded that on July 14 Manning interrogated bothYoung and Tyree, whom he also threatened; and thatBelcher interrogated and threatened Young on July 30.Whether Cox threatened Silas Clem with the closing ofthe store is a closer question, because Clem testified thathe first became aware of such a threat in a conversationwith employee Ely on July 27. Later in his testimony, herelated his earlier conversation with Cox. Despite thisapparent inconsistency, I find it probable that Cox madethe statement imputed to him in light of his original ad-mission that he told a customer of the quick-food storethat the Employer might be forced to close its store ifthe Meat Cutters' drive proved to be successful. It is notimprobable that Cox made a similar statement to one ofhis employees. On the basis of Cox's demeanor and theotherwise candid and forthright testimony of Clem, Ifind that Cox did make such a statement and discredit hislater attempt to vary the words that he said to the cus-tomer.Board law makes patently clear that a threat of storeclosure is a most serious violation of employees' Section7 rights to engage in self-organization, impressing themthat, if their efforts are successful, they will lose theirjobs. N.L.R.B. v. Gissel Packing, supra. The interrogationof Tyree, accompanied by the threat of disciplinaryaction,9results in the same evils; and the interrogation ofboth Tyree and Young, attempting to ascertain the activ-ities of the individuals who are participating in the pro-motion of a union, coerces them to cease their legal andprotected support by identifying the Meat Cutters propo-nents. I conclude that the Employer has violated Section8(a)(l) by its interrogation of and threats to its employ-ees. W. H. Scott, d/b/a Scott's Wood Products, 242 NLRBNo. 169 (1979).Finally, I credit Young's recital of Vanover's with-holding of his pay until he signed an Independent card.Young impressed me as a truthful young man, whereasVanover's memory of events was frequently lacking andvague. Her denial that she solicited anyone to sign Inde-pendent cards is inconsistent both with her admissionthat she indeed solicited Young to sign a card and withthe fact that she was the only one who possessed the In-dependent cards. Her request that Young signed the cardoutside the store is consistent with the instructions shereceived from Greene not to have cards signed inside thestore. From the conversation related by Young, heshould have most reasonably assumed that he would notbe paid unless he signed a card.However, I do not find that the Employer was respon-sible for Vanover's acts. General Counsel contends that,U The Employer argues in its brief that Manning's comment to Tyreethat she ought not involve herself with a union of she might get herselfin trouble is "too vague and ambiguous" to constitute a threat. I find thestatement neither vague nor ambiguous; nor, as this decision reveals, wasthe statement an "isolated" or "casual" violation of the Act. CAS WALKER'S CASH STORES INC.321in Supervisor Johnson's absence, Vanover substituted asa supervisor. The record does not support that conten-tion-she exercised no independent judgment with re-spect to any supervisory function except, perhaps, her as-signment of cashiers to particular registers, which I deemto be purely ministerial. Further, the record does notsupport the contention that she acted as an agent of theEmployer. Although Vanover was apparently entrustedby Greene to solicit cards, and Manning sent Young toVanover when his attempt to persuade Young to sign acard was unsuccessful, that is insufficient to meet theBoard's test of whether "under all the circumstances, theemployees could reasonably believe that [Vanover] wasreflecting company policy, and speaking and acting formanagement." Aircraft Plating Company, Inc., 213 NLRB664 (1974), citing American Door Company, Inc., 181NLRB 37, 43 (1970); Community Cash Stores, Inc., 238NLRB 265 (1978). Vanover was merely contributing tothe Employer's grand scheme to gain support for the In-dependent. That did not give her real or apparent au-thority to act for the Employer. Rather, her motivationfor supporting the Independent may have been caused bya desire to please the Employer and to protect her ownmeans of a livelihood. That does not create an agencyrelationship. Accordingly, I dismiss paragraph 7(a) of thecomplaint. 1 o2. The 8(a)(2), (3), and (5) and (b)(l)(A) and (2)violationsa. CredibilityResolution of credibility conflicts are often difficult,requiring the weighing of equally plausible narrations oftestimony of witnesses who appear to be telling the truthand who are no more prejudiced and biased than otherswho are telling a wholly different story. Ofttimes, thereare no fatal inconsistencies nor contradictions for the de-terminer of factual issues to seize upon to arrive at a firmconclusion. In those instances, the trial judge or jurymust rely upon a sixth sense and instinct, which makesthe resolution of certain conflicts somewhat unsatisfac-tory, leaving the chance, sometimes slight and manytimes significant, that the final decision was erroneous. Areasonable doubt remains.Thcre is no such doubt in this proceeding. The testi-mony of witnesses called on behalf of the Respondents,and of Cas Walker, called by General Counsel as an ad-verse witness, was uniformly calculated to sell a storyrather than to tell the truth. Their narration of eventsshifted as other important facts became known. Theirtestimony uniformly lacked candor and recall of mean-ingful events; their demeanor (except occasionally forWalker) was uniformly nervous, punctuated by somewitnesses' tapping of feet and wringing of hands. Walker,in particular, hesitated in revealing facts; rather, he usedhis hours on the witness stand as an attempt to "sell" thecorrectness of his position, often avoiding the questionput to him and, instead, answering with alleged facts notcalled for by the question and interposed solely to bol-0o Par. 6(a)(iv) of the complaint, alleging Manning's creation of an im-pression of surveillance, is holly unsupported in the record I also dis-miss that paragraphster his frequent inconsistent statements. Indeed, whenWalker became aware that his testimony on March 6,1979, did not conform with the testimony of others, hecalculatedly altered his testimony at the final hearing sothat his testimony, as a whole, became a series of fabrica-tions.In determining the facts upon which General Counselbases his 8(a)(2) and (b)(l)(A) allegations, it is evidentthat whether or not the Employer recognized the Inde-pendent before it represented a majority of the employ-ees or assisted the Independent to become the bargainingrepresentative of the employees to silence the Meat Cut-ters' organizational efforts depends, in large part, uponan assessment primarily of the information supplied byRespondents' witnesses, Cas Walker and June McNutt,the Independent's secretary-treasurer, both of whomwere quite naturally attempting to protect the integrityof their collective-bargaining agreement. Further infor-mation was supplied by admitted Supervisor ArnoldBelcher, the Browning Acres store manager, and em-ployee Vanover, who was equally opposed to the MeatCutters and favored the Independent, for reasons whichare not apparent in the record.The problem, then, is to separate the truth from thefiction contained in the testimony of these four witnesses,all of whose interests are aligned with the Employer andwhose testimony is often internally inconsistent, whosetestimony often conflicts with one another, and whosetestimony was in toto filled with a variety of misstate-ments of fact so that the truth is as yet not fully revealedin the record. Whether the appearance of Glenn Greenewould have aided in the resolution of the truth is conjec-tural; the fact remains that he was not called as a wit-ness. As a result, the findings and conclusions are basedprimarily on admissions and inferences thereon--not nec-essarily because all the admissions represent the truth,but because the Respondents have warranted that alltheir admissions are truthful.b. DiscussionThe Indenpendent agreement is dated July 27, but it isby no means certain that the agreement was signed onthat date. No party argues that it was signed before July27, although there is only the word of the Respondents'witnesses supporting that fact; and, as is evident in thisDecision, I have grave doubts of their credibility. If theagreement had been signed before then, there would beno problem in finding a violation of Section 8(a)(2) and(b)(l)(A) of the Act, because at no time prior to July 27was the Independent authorized by a majority of theEmployer's employees as the exclusive collective-bar-gaining agent International Garment Workers' Union,AFL-CIO v. N.L.R.B., 366 U.S. 731 (1961).The uncertainty of the correct date arises, in part,from the differing testimony as to whether the signaturesof the "negotiating committee"-which, the record dem-onstrates, never negotiated anything-were written onthe signatory page of the agreement" at the time whenWalker, Greene, McNutt, and Gaylor allegedly signed iti' The signatior page of the agreement is attached as "Appendix A'[Appendix A omitted from publication  322DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Walker's office in Knoxville, Tennessee. McNutt testi-fied that they were on the document; Walker stated thatthey were not. Vanover could not recall whether, at thetime she and the other members of the committee signed,the signatures of Walker and the Independent's officerswere on the agreement.It seems clear that on July 27 Vanover was collectingthe Independent authorization cards and that afternoon,after 4 p.m., she delivered the cards to Greene's house.He was not at home. Vanover's best recollection, al-though not absolutely certain testimony, was that the fol-lowing morning, July 28, Greene came to the BrowningAcres store, contract in hand, to obtain the signatures ofher and the negotiating committee. By then, cards wouldhave been signed and in Greene's possession; and hewould have most assuredly taken the cards with him toKnoxville that day to present to the Employer and hisalleged client, the Independent. If Greene did so on July28, the same date that the Employer received the MeatCutters' letter of July 27 demanding recognition, anyagreement signed by the Employer on July 28 wouldhave violated Section 8(a)(2) under the principles of Mid-west Piping & Supply Co., 63 NLRB 1060 (1945), assum-ing that the Independent cards were uncoerced and le-gitimate. David Scharf and Samuel Often d/b/a Bronx-wood Home for Adults, 244 NLRB No. 84 (1979). Thus,pending on the time of the signing of the agreement, theEmployer violated Section 8(a)(2) of the Act under Gar-ment Workers or possibly Midwest Piping. Because I con-clude, infra, that the cards were not in Knoxville at thetime Walker signed the Indpendent agreement, and be-cause I believe Vanover in the foregoing respects, I con-clude that Vanover's testimony is credible and that nei-ther Vanover nor the other members of the committeesigned the contract as early as July 27.I thus conclude that the contract was signed byWalker and Greene early on July 27 and that McNuttand Gaylor signed, at the earliest, the day after. McNutttestified that the negotiating committee had signed theagreement before she did.'2Walker was equally positivethat, at the time he signed, the negotiating committee sig-natures were not on the document. I credit both of them,concluding that the agreement was signed by the Inde-pendent's officers and the Employer at different times. Iam persuaded that Walker and Greene executed the doc-ument early on July 27, at the time when Vanover wasstill gathering cards and in the hopes that she wouldobtain a sufficient number to support the Independent'smajority.This conclusion is bolstered by the manner in whichGreene executed the document, to wit, as "Counsel forIndependent Union of Grocer's Employees. ApprovedJuly 27, 1978." If Gaylor and McNutt had been presentat the time the agreement was initially executed, therewould have been no reason for Greene to sign at all andno reason to indicate that the agreement had been "Ap-proved." Further, I doubt that a trained lawyer (asGreene s alleged to have been) would have permittedMcNutt to "attest" to the signature of Walker, the presi-2 McNutt also testified that the Independent authorization cards werein the office. I have previously found that at 4:05 p m., on July 27., thecards were still in Harlan.dent of the Employer, as the secretary of the Employer.It seems obvious that Greene and Walker signed theagreement in Knoxville on July 27, Greene brought theagreement back to Harlan on July 28 for execution bythe negotiating committee, and only after that didGreene transmit the agreement to McNutt and Gaylorfor signature. The latter were faced with the dilemma ofwhere to put their names. The line for the president ofthe Independent was evident, and Gaylor signed there.There was one other line with no signature, with thedesignation of "Secretary." Since McNutt was the Inde-pendent's secretary, she signed there, unwittingly signingas the secretary of the Employer.Thus, the negotiating meeting of July 27 at Walker'soffice in Knoxville, as testified to by Walker, never tookplace. That explains the discrepancy in the testimony ofWalker and McNutt. Walker insisted that he had no ne-gotiations with Greene prior to the meeting with Gaylorand McNutt. It was only after the latter arrived that ne-gotiations were held, and then mainly about a wage in-crease. Walker stated that faced with that demand, he re-mained adamant, but agreed to negotiate wages after thenew federal minimum wages became effective later inthe year. McNutt denied that she had discussed wageswith Walker at any time; rather, she "bargained" and"negotiated" solely with Greene.As a result, when McNutt arrived at Walker's office,the contract must have been a fait accompli. It had beenprepared in final form and signed by Walker and Greenewithin 24 hours of Greene's meeting with the Employ-er's employees at his office in Harlan. Indeed, because Idiscredit Walker's testimony, it may well have beensigned prior to that time, since only Walker and Greenewere present for its execution; and I do not trust Walk-er's truthfulness and Greene did not testify. In any event,as Walker testified, the signing "was just kind of a rushacted deal" and he "signed it trying to get some confu-sion [union activities of Meat Cutters' adherents] cutdown out of the store." The very latest the agreementcould have been signed was, giving Walker's original tes-timony the benefit of the doubt, 3 or 3:30 p.m., on July27, at the moment when the Independent cards were stillbeing obtained by Vanover in Harlan, 100 miles away.There was, thus, in Knoxville no proof that the Inde-pendent represented a majority of employees and no at-tempt was made to ascertain the status of the Independ-ent, since Vanover testified (contrary to Walker) thatWalker never telephoned that day to discuss the Inde-pendent cards, contract, or anything else.13The Gar-ment Workers case makes clear that the Employer violat-ed Section 8(a)(2) of the Act by executing the agreementwhen the Independent did not represent a majority of'a Walker testified that, during July 27, he telephoned Vanover to tellher about the Independent contract. Vanover told him that Greene hadbeen to the store to see her and that she had about all of the employeessigned up. She, however, wanted to know more about it; and Walkerthen described the contract and reviewed it with her. Even without Van-over's denial that she had talked with Walker about the Independent,cards, or contract, Walker's testimony makes no sense, because Vanoverwas well aware of the contents of the contract which Greene had read toher the night before. CAS WALKER'S CASH STORES INC.323employees in the appropriate unit14and, for the samereason, the Independent violated Section 8(b)(1)(A) ofthe Act. However, although the agreement contains aunion-security provision, the Employer and Independentdid not violate Section 8(a)(3) and (b)(2), respectively,because there is no proof that the provision was ever en-forced or that any employee was discriminated againstby the application of that provisionHaving concluded that Greene and Walker orchestrat-ed the recognition by the Employer of the Independent,it is necessary to consider how Greene became a memberof the cast of characters in this proceeding and how thecontract was negotiated, if it in fact was. The contractitself is almost identical to the agreement between theEmployer and the Independent covering employees ofthe Employer's Knoxville stores. It provided not onlyfor no increases of wages; indeed, it set forth no provi-sions for wages at all. As far as the record reveals, thereis not one clause in the agreement which granted the em-ployees at the Harlan stores any term or condition ofemployment at variance with what the employees had onJuly 26, with the exception of a grievance procedure. SWho then, authorized the preparation of the agreement?What was Greene doing preparing the entire contract"'for a bilateral agreement between the Employer and theIndependent? McNutt testified that she retained Greeneto obtain new contracts for the Independent and that theEmployer's Kentucky stores were ripe for the Indepen-dent's new organizing campaign. I do not believe her, ifonly because the Independent had seemingly conductedno organizing activities since its initial contract with theEmployer for its Knoxville stores had been entered in1962, 16 years before.'7The Independent was, thereforedormant, except for its acceptance of dues from about100 members employed in the Employer's Knoxvillestores. The urgency for new organizing campaigns canbe explained only by the Meat Cutters' organizing cam-paign which was then being conducted in the Harlanstores. The obvious conclusion is that, if in fact Greenewas retained by McNutt, someone prodded her to do it.I am not satisfied that McNutt did retain Greene orthat she even met him or talked with him. She testifiedthat she did not know him before she retained him andshe could not recall who first mentioned his name to her.She stated that she had retained Greene not only to see14 The scope of the Independent agreement is not entirely clear, forart. V reads, in part: "The Union shall select a shop steward to representthe employees covered by this collective bargaining agreement for eachof the stores operated by the Company, or hereafter operated by theCompany, in Harlan County, or other countie in Kentucky." (Emphasissupplied.)is I do not minimize the significance of a procedure requiring the arbi-tration of grievances. However, in these circumstances, particularly be-cause there were no negotiations for any of the terms set forth in theagreement, and because McNutt's references to the Independent arecouched in terms of a social club-"we had a nice Union" and "there'sjust a lot of little things in our union that we do and help a person anddo things for each other"--the clause has less than the importance Imight ordinarily give it.In Walker testified that at 9 am., on July 27, Greene appeared inWalker's office, contract in hand." I discredit Walker's testimony that the Independent was alwaystrying to organize the employees of his other stores. McNutt wholly con-tradicted this further attempt by Walker to explain away the sudden ap-pearance of the Independentwhether he could obtain additional contracts for the In-dependent but also to handle certain problems for her or-ganization. However, she was unable to clearly definethose other "problem areas," except for one involving a5-cent increase for a few employees; and she testifiedthat Greene never did anything about them. Further, thecontact between McNutt and Greene consisted at mostof a visit by Greene to the Employer's store in Knox-ville, where McNutt was employed'tand a few phonecalls-since he was moving around, McNutt did noteven have a phone number for him. Rather, Greene, shetestified, called her on no more than three occasions.'9What is even more disturbing is McNutt's explanationof her need to hire Greene at the very same time that theMeat Cutters was engaged in organizing the two Harlanstores. She testified that the timing of her decision wasoccasioned solely by her recent election in June as thesecretary of the Independent and resulted from her dis-cussion with Gaylor and a former officer that there wasneed for "someone to help us with anything that comesup" and to resolve "a lot of problems." What triggeredthe organizing efforts, she testified, was that "we thoughtit was time for them [the Harlan stores] to come in."Thus, McNutt's testimony rises and falls upon her as-sertion that the problems became critical and that at-tempts to organize became ripe because she was newlyelected to her position of secretary of the Union. Onlythen did she have a voice in the policy of her organiza-tion. That assertion is belied by the agreement betweenthe Employer and the Independent, covering the Knox-ville stores, which was executed on January 1, 1978, andsigned by McNutt as the Independent's secretary-5months prior to the time she allegedly was elected tothat position. As a consequence, there was no cogentreason offered by McNutt for the timing of Greene's re-tainer.I conclude that McNutt's testimony was principally aproduct of fiction and not of truth. The closest she cameto the truth was her statement that she did not negotiatethe terms of the Independent agreement with Walker.The statement is telling for two reasons. First, it contra-dicts Walker's repeated statements that on July 27 he ne-gotiated with Greene, Gaylor, and McNutt about wageincreases. Second, it clearly indicates that Greene wasnot primarily McNutt's attorney but was just as much arepresentative or agent of the Employer. Despite theEmployer's protestations, Walker knew Greene far betterthan McNutt. Greene had, at a minimum, handled awage-and-hour case for the Employer and, according toWalker, worked for the Employer's lawyers or for theuncle or brother or someone else in Harlan.20Wheni' The Knoxville agreement, as does the Harlan agreement, provides"It is understood and agreed that all officers of the Union must at alltimes be employees of the Company, and in the event any such officerceases to be an employee of the Company for any reason, such officerhereby agrees to so resign his position with the Union.l9 The last call, according to McNutt, was in the late afternoon onJuly 27, "by long distance," telling McNutt that the contract was read}for signature. However, at that time, according to Walker. Greene was illWalker's office in Knoxville. Either McNutt or Walker is incorrect.2' In later testimony, apparently recognizing that his interests werebetter served by drawing a sharp line between him and Greene. Walkeltestified that he did not believe that he ever talked with Greene becausConlinuei' 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere were problems in the Browning Acres store, Van-over was advised by the Employer's main office to con-tact Greene to resolve them. In addition, Belcher testi-fied that he had spoken to Greene shortly after he re-ceived the July 20 letter from the Meat Cutters indicat-ing that it was engaged in organizing the Employer's em-ployees and that the letter prompted a meeting which heattended with Walker and his grandson (but probably anephew) at Greene's office. Although Belcher later re-canted his testimony that Greene was present, indicatingthat he thought Attorney Forester was Greene,21I findthat there was a meeting with Greene, although, becauseof Belcher's confession that he could not remember onefact about the meeting, I profess that I do not know ex-actly what happened there, except (in Belcher's lan-guage), "About legal advice about what to go ahead anddo about the union and stuff."That is sufficient in my mind, placing this at July 21or, at the latest, 3 or 4 days after the July 20 letter, toindicate that the discussion involved the promotion ofthe Independent to rid the Employer of the Meat Cut-ters. Indeed, Walker testified that, prior to Greene'smeeting at Walker's office in Knoxville, Greene calledhim 2 or 3 times "more than likely" pertaining to the In-dependent contract. Thus, I conclude that Greene andWalker prearranged the signing of the Independent con-tract and the promise by Greene to the employees onJuly 26 that their hours of employment would be re-stored. I find, in agreement with the Independent'sanswer, that Greene was its agent and had the authorityto sign the contract on behalf of the Independent. I alsofind that Greene was an agent of the Employer, acting asa go-between to foster the Employer's goals of under-mining the Meat Cutters' majority and assisting and sup-porting the Independent.The fact that supervisor Johnson was at the July 26meeting is almost sufficient evidence to support the Sec-tion 8(a)(2) violation alleged herein, for her attendance(and signing of an Independent card) indicated the Em-ployer's support of, and assistance to, the Independent.Her failure to speak in answer to Greene's claim maywell have constituted the Employer's acquiescence inthat claim. At any rate, the following day, SupervisorManning telephoned employee Young, who had the dayoff, to ask her to come to the store to discuss "somethingimportant." When she arrived, Manning told her that hewanted her to sign a card for the Independent and, if theemployees supported that union, they would all go backon regular hours. He added that it would be the bestthing for the store. When Young refused, Manning toldher to go to the office to see Vanover, who repeatedthat signing an Independent card would be best for thestore.Thus, the scheme to entice the employees into aban-doning the Meat Cutters by holding up the "carrot" ofrestoration of the earlier work schedule was carefully or-chestrated, its players in Harlan being Greene and Man-he was working for the Independent and that Walker steered away fromGreene about as much as he could21 Belcher also identified Forester as the individual who prepared theIndependent contract, but later said that he did not know. Belcher's testi-mony was not the model of clarity and instant recallning, with the unspoken approval of Jenny Gale John-son. In Knoxville, Walker also made sure to promote theIndependent. On July 27, he told Silas Clem by tele-phone that he thought the employees needed to get"these matters" under control because the first of themonth was coming up and it was getting busy. Walkertold Clem that he would appreciate, if Clem knew any ofthe other employees who had not signed Independentcards, his talking with them and seeing what theythought and felt about the Independent.The result of all this is that, even if the reduction ofhours had not been motivated by the Meat Cutters' cam-paign, as General Counsel complains, the promise of res-toration of the hours was carefully geared to and con-nected with the success of the Independent of organizingthe employees and persuading the employees to abandontheir support of the Meat Cutters. The statements ofGreene, Manning, and Walker are ample evidence of so-licitation of employees and promise of benefits to assistthe Independent, in violation of Section 8(a)(2) of theAct. Dee Knitting Mills, Inc., 214 NLRB 1041 (1974),enfd. 538 F.2d 312 (2d Cir. 1976); Lawrence Rigging, Inc.,202 NLRB 1094 (1973); Vernitron Electrical Components,Inc., Beau Products Division, 221 NLRB 464 (1975), enfd.548 F.2d 24 (Ist Cir. 1977).The scheme to support the Independent may haveoriginated at, or before, the time when the employees'hours were reduced. Regardless of that speculation, Ifind that the reduction of hours in mid-July was intendedto punish the employees for their known support of theMeat Cutters. By the Employer's own admission, when-ever, in the past it has found that too many employeesstaffed a store, one or two employees have been laid offor transferred to another store. The reduction of thehours of most of the employees at the Browning Acresstore was without precedent. The Employer defends itsactions by relying upon the fact that all of its employeesbecame unemployed as a result of a fire in the BrowningAcres store in early 1978 and resumed their employmentonly when the store was fully rebuilt and reopened inearly June. Because they demonstrated their "loyalty" byreturning to work for the Employer-and presumably re-maining out of the employment pool after the fire-Walker and Tsagaris, the Employer's comptroller andsecretary-treasurer, decided to reduce the work week ofall the employees by 5 hours, from 40 to 35, and the nextweek from 35 to 30, rather than to lay off any employ-ees.It is difficult to understand how to calculate the feel-ing of reward for loyalty when employees suffered sub-stantial loss of earnings. Between the weeks ending July21 and July 28, the work week of Selvia was reduced 29-1/2 hours; Dunson, 23-1/2 hours; Young, 15-1/2 hours;Hall, 15 hours; Caldwell, 14-1/2 hours; Simpson, 14hours; Hobert Clem, 9-1/2 hours; Crawford, 9-1/2 hours;Georgia Johnson, 9 hours; Bargo, 8-1/2 hours; and SilasClem, 8-1/2 hours.22Unaccountably, not all employees2 Between the week ending July 14 and ending Jly 21. Silas Clemsuffered a loss of another 14-1/2 hours; Caldwell, 11-1/2 hours; Dunson hours; and Bargo hours. In addition, the hours of Joseph Young wereContinued CAS WALKER'S CASH STORES INC.325lost hours during the same 2 weeks: Gwen Ely's work-week increased from 33 to 36 hours; Wilson, from 26 to42 hours; and Vanover, from 54 to 61-1/2 hours. Van-over, Wilson, and Thompson, whose hours were reducedfrom 53 to 44-1/2, were the only employees to workmore than 40 hours during the week ending July 28.None of them signed cards for the Meat Cutters; theysigned Independent cards the night of the meeting atGreene's office.The last observation may be merely coincidental;indeed, others such as Selvia, who had not signed a MeatCutters card, were hurt badly by the Employer's deci-sion. However, the foregoing indicates that there was noacross-the-board equitable decrease of hours. Disparity ismore evidenced than loyalty. This is not to second guessthe Employer's right to decide how a reduction of hoursshall be effectuated; but when the Employer departsfrom its past practice to justify a reduction of 5 hours'employment for the first week and an additional 5 hoursfor the second week, and the proof does not supportwhat it says that it did, a proper inference is that its pro-fessed considerations of loyalty are inaccurate and playedno part in its decision. Instead, the Employer must havehad something else in mind; and the only reason thatcomes to mind is the Meat Cutters' organizing campaign.Furthermore, I am not satisfied with the Employer'sjustification for the reduction of hours, based as it is on arelationship of the total dollar payroll to gross sales. Ifthe precentage of payroll is above 6 percent, then thateats into profits; and because the profit margin is so ex-ceedingly thin-less than 1 percent, testified Tsagaris,and 2 percent, testified Walker-" that can be murder-ous." In support of the reduction, Respondent produceda computer printout for the month of July, showing thatthe percentage of payroll was 9.31 percent.Leaving aside the timing of the reduction, the state-ments of Greene, Manning, and Walker, and the rein-statement of the hours shortly after the Independent con-tract was signed, the document itself is not very mean-ingful. The record is barren of proof of comparable per-centages in June, August, and thereafter, or for anyother period which might show the accuracy of Re-spondent's contentions. Further, it does not show thatthe percentage of less than 6 percent was ever reached.Rather, the weekly reports upon which the computerrun was based remained nestled in the office at theBrowning Acres store.In view of the overall unbelievability of Respondent'scase, principally the lack of respect for the facts evi-denced in the testimony of Walker, and what amounts toan exercise of his imaginative ramblings,23I view withreduced 12-1/2 hours; Kilgore, 12-1/2 hours; Bennett, 11 hours; and Dan-iels, 10-1/2 hours.2a For the sake of brevity, this decision does not contain all of Walk-er's inconsistent statements and misstatements, but only the most relevantand material. One other general category of testimony should suffice tosupport the conclusion made in the text. Walker originally testified thatwhen the Independent cards were exhibited by Greene on July 27,Walker had Tsagaris check the signatures on the cards against the payrollrecords while Greene was in the office, somewhere around 2 p.m AfterWalker had changed his testimony, indicating Greene's arrival much laterin the day, Walker testified that once he was given the cards, he turnedthem back to McNutt He merely took a "good look" at the cards. butdid not check the signatures. He "had no reason to." In addition to thegreat suspicion Tsagaris' testimony. Indeed, the entiremethod of effectuating the attempted reduction of pay-roll costs smacks of equal punishment for all, for engag-ing in union activities, rather than loyalty to a few selectindividuals. In other words, the timing of the reductionof employees' hours was geared to the time when Re-spondent became aware of the Meat Cutters; not to thefirst week of July, when Tsagaris discovered the highpercentage of payroll, but to the Union's organizingdrive. The reinstatement of those hours became effectiveonly when the Independent's contract was signed, sealed,and delivered. The motivation for the reduction of hourswas the result solely of the employees' union activities inviolation of Section 8(a)(3) of the Act; and the Employ-er's professed reason, even if I credited it, was clearlypretextual.I find that the Employer was fully aware of themanner by which the Independent obtained the "sup-port" of its employees. When the Employer was servedon July 28 with the Meat Cutters' demand for recogni-tion, the Respondent had no right to reap the benefits ofits illegal assistance to the Independent and its otherunfair labor practices, to continue to recognize the Inde-pendent, and to refuse to bargain with the Meat Cutters.As a result, I find that the Employer violated Section8(a)(5) of the Act. Multi-Medical Convalescent and Nurs-ing Center of Towson, 225 NLRB 429 (1976); but, see,Howard Creations, Inc., 212 NLRB 179 (1974), in light ofmy disposition of General Counsel's request for a Gisselbargaining order, infra.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Employer and the Independent,set forth in section III above, occurring in connectionwith the Employer's operations described in section 1above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.Upon the basis of the findings of fact and upon theentire record in this proceeding, I hereby make the fol-lowing:CONCLUSIONS OF LAW1. Cas Walker's Cash Stores Inc., is an employerwithin the meaning of Section 2(2) of the Act, engagedin commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2. Independent Union of Grocer's Employees (Inde-pendent), and Amalgamated Meat Cutters and ButcherWorkmen of North America, District Union Local 227,AFL-CIO (Meat Cutters), are each labor organizationswithin the meaning of Section 2(5) of the Act.3. All employees of the Employer at its BrowningAcres and, up to September 6, 1978, Main Street storesobvious inconsistency of his testimony, it appears that almost all of theIndependent cards are not signed. Instead, the names of the employeesare printed. It was therefore impossible to check the signatures and leadsme to the conclusion that not only did Walker not take a "good look" atthem but also that the cards were not even produced for his inspection:: 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Harlan, Kentucky, but excluding all office clerical em-ployees, technical employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act.4. By coercively interrogating its employees concern-ing their union activities and sympathies and by threaten-ing its employees with store closing and discipline if theysupported the Meat Cutters, the Employer has interferedwith, restrained, and coerced employees in the exerciseof their rights guaranteed by Section 7 of the Act andhas thereby violated Section 8(a)(1) of the Act.5. By threatening its employees with discharge if theydid not sign Independent authorization cards; by promis-ing employees that they would receive overtime work ifthey signed Independent authorization cards; by promis-ing employees that their work hours, previously reduced,would be restored if they signed Independent authoriza-tion cards; by requesting employees to sign Independentauthorization cards and to enlist the support of other em-ployees for the Independent; and by recognizing the In-dependent as the exclusive collective-bargaining repre-sentative of the unit employees at a time when the Inde-pendent did not enjoy an uncoerced majority status, theEmployer has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(2) and (1) ofthe Act.6. By reducing the work week of its employees inorder to retaliate for their support of the Meat Cutters,the Employer has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) and(I) of the Act.7. Since July 14, 1978, and at all times thereafter, theMeat Cutters has represented a majority of the employ-ees in the above-described appropriate unit and has beenthe exclusive representative of all said employees for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act; and Respondent was on thatdate, and has been since, legally obligated to bargainwith the Union as such.8. By refusing to recognize and bargain collectivelywith the Union as the exclusive collective-bargainingrepresentative of all the employees in the above-de-scribed appropriate unit, since July 14, 1978, Respondenthas violated Section 8(a)(5) and (1) of the Act.9. By executing the aforementioned collective-bargain-ing agreement with the Employer at a time when the In-dependent did not represent an uncoerced majority, andby maintaining the agreement, the Independent has re-strained and coerced, and is restraining and coercing, theemployees of the Employer in the exercise of the rightsguaranteed in Section 7 of the Act, in violation of Sec-tion 8(b)(X)(A) of the Act.10. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11. The Respondents have not engaged in any otherunfair labor practices not specifically found herein.THE REMEDYGeneral Counsel request that a Gissel bargaining orderissue herein, in view of the unfair labor practices allegedin the complaint, most of which I have found. The issueis whether these unfair labor practices are of quality andquantity that their effect may be removed by the normalBoard remedy of the posting of a notice or whether theyare of such a nature that no fair representation electionmay be held. I conclude that the unfair labor practices intheir entirety reclude the holding of a fair electionwhere employees may freely-express their preference fora collective-bargaining representative.If ever there were any doubt of the underlyingwisdom of the Gissel holding, this case ought to dispel it.Employees are indeed affected by their employer's showof force. The various unfair labor practices herein, par-ticularly the reduction of hours and the resulting loss ofwages, injure employees not only in their wallets andpocketbooks but also in their minds and feelings. Anoverwhelming majority of employees, which had by July21 favored the Meat Cutters, was quickly transformed toregister their support for the Independent, not because ofthe legitmate and protected campaigns of the two labororganizations, but because of the Employer's threat toclose the Browning Acres store and the reduction oftheir work hours. The employees, by changing their alle-giance from the Meat Cutters to the Independent, wereseeking not substantial gains to their wages and condi-tions of employment, but merely a return to the statusquo ante-to rectify the Employer's illegal actionsagainst them and, on their part, to give up the thought ofmeaningful self-organization through the Meat Cutters.I am persuaded that only a bargaining order canremedy the Employer's violations of the Act herein andanything short of such an order would not place the em-ployees in the same position they would have been in,had it not been for the Employer's unfair labor practices.The experiences of July are obviously not easily forgot-ten.The fact that there are two competing labor organiza-tions in this proceeding creates no serious problem. TheIndependent, I have found, was wholly assisted and sup-ported by the Employer in violation of Section 8(a)(2) ofthe Act. Had it not been for the Employer, the Inde-pendent would never have entered the competitionagainst the Meat Cutters in July, and its cards are taintedab initio. For this reason, the Midwest Piping doctrinedoes not apply since there is not evidenced herein a le-gitimate showing of interest by two competing labor or-ganizations. In any event, as the Board stated in TheBrescombe Distributors Corporation, 179 NLRB 787, 788(1969), enfd. 452 F.2d 1312 (D.C. Cir. 1971).[T]he doctrine of the Midwest Piping line of cases,while a valid one, is not to be construed and appliedso mechanically as to defeat its basic purpose. Thatprinciple is designed to serve as a shield and not asa sword. An employer, faced with a competing rep-resentation claim, quite properly should be protect-ed from a union's refusal-to-bargain charge, evenwhere that union is able to demonstrate a card ma-jority, in a situation where he evidences his neutral-ity by maintaining the status quo while the questionconcerning representation is being determined bythe Board. But it is foreign to the basic concept of CAS WALKER'S CASH STORES INC.327the rule to invoke it as justification for a refusal tobargain in a situation where, as here, the employer,instead of remaining neutral, takes sides, and en-gages in unfair labor practices aimed at assisting andsupporting the union he favors, and utilizes this as ameans of dissipating the majority of the rival unionto which he is opposed. In this situation, to excusethe refusal to bargain and deny the remedial reliefof a bargaining order could serve only to exalt theletter of the rule while stultifying its purpose, andwould leave the vicitmized union without a truly ef-fective remedy.The fear that has been injected into the hearts of theemployees of the Employer's Harlan stores precludes afair election. The majority established by the Meat Cut-ters cards by July 8 is vastly more reliable than an elec-tion as the indicator of the desires of the employeesherein. Professional Ambulance Service, Inc., 232 NLRB1141 (1977); Brescome Distributors Corporation, supra;Mason City Dressed Beef Inc., 231 NLRB 735 (1977),modified in other respects, 590 F.2d 688 (8th Cir. 1978);Vernon Devices, Inc., 215 NLRB 475 (1974). Accordingly,I recommended the issuance of a bargaining orderherein, effective not as of July 28, 1978, the date whenthe Employer received the Meat Cutters demand for rec-ognition, dated July 27, 1978, but effective as of July 14,1978, the date when the Employer embarked on itscourse of unlawful conduct. Trading Port, Inc., 219NLRB 298 (1975).To remedy the other unfair labor practices I havefound, I have issued the usual cease and desist orders, aswell as a broad cease and desist order against the Em-ployer because of its flagrant and egregious violations ofthe Act. In this connection, I find that the Independentwas a somewhat unwilling pawn of the Employer, al-though it later knowingly attempted to expand its juris-diction to employees who were illegally coerced intosupporting the Independent and to reap the benefits ofthe Employer's violations of the Act. Accordingly, Ihave issued only a narrow order against the Respondent.I also recommend that the Employer be required tocease giving assistance to the Independent and givingeffect to the collective-bargaining agreement, dated July27, 1978. Similar remedies are warranted with respect tothe Independent. I also recommend that the Employermake whole all employees for any loss of earnings theyhave suffered because of the Employer's reduction oftheir working hours commencing on or about July 19.Admittedly, it may be difficult to identify some of the in-dividuals whose hours were reduced and, because of thedisparity of the reduction, the number of hours whichwere eliminated. That, of course, is best left to the com-pliance stage of this proceeding. However, I note thatthere were new schedules of hours prepared and givento the employees at the times when the hours were re-duced and when the hours were restored. I will includein the recommended Order that such schedules be re-tained by the Employer. Interest on all amounts due shallbe completed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).24Finally, I recommend that the Employer be requiredto post the usual notice advising its employees of theirrights and the results of this proceeding. It seems clearfrom the record as a whole that the Independent, whichhas approximately 100 members, does not maintain anoffice. Accordingly, I recommended that the Independ-ent mail the notice to its members. Further, I will directthe Employer to post the Independent's notice in itsBrowning Acres store. Because the Employer no longerowns the Main Street store, no notices need be postedthere.Upon the basis of the entire record, the findings offact, and the conclusions of law, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER25A. The Respondent Employer, Cas Walker's CashStores Inc., Harlan, Kentucky, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerningtheir activities and sympathies.(b) Threatening employees with discipline and closingthe Browning Acres store because they and other em-ployees had engaged in union activities and in order todiscourage their support of the Meat Cutters.(c) Threatening employees with discharge if they didnot sign cards for the Independent.(d) Promising employees that they would receiveovertime work if they signed cards for the Independent.(e) Reducing the work week of its employees in orderto retaliate for their support of the Meat Cutters.(f) Promising employees that their work hours, previ-ously reduced, would be restored if they signed Inde-pendent authorization cards.(g) Requesting employees to sign Independent authori-zation cards and to enlist the support of other employeesfor the Independent, or in any other manner assisting orcontributing support to the Independent.(h) Recognizing the Independent as the exclusive col-lective-bargaining represenative of the unit employees inthe appropriate unit described below, at a time when theIndependent did not represent an uncoerced majority ofsaid employees.(i) Giving effect to the collective-bargaining agreementbetween Employer and the Independent, dated July 27,1978, or to any extension, modification, or renewal there-of.24 See generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).The General Counsel seeks an order requiring that interest on backpay becomputed on the basis of 9 percent per annum. The Board has alreadyrejected that position. Southern California Edison Company, 243 NLRBNo 62 (1979).25 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, the recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARD(j) Giving effect to any membership applications ex-ecuted by any employees of the Employer employed atits Browning Acres and, up to September 6, 1978, MainStreet stores.(k) Refusing since July 14, 1978, to recognize and bar-gain with the Meat Cutters as the exclusive collective-bargaining representative of the employees in the follow-ing unit:All employees of Cas Walker's Cash Stores Inc. atits Browning Acres and, up to September 6, 1978,Main Street stores in Harlan, Kentucky, but exclud-ing all office clerical employees, technical employ-ees, guards and supervisors as defined in the Act.(I) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form, join, or assist the Meat Cut-ters, or any other labor organization, to bargain collec-tively through representatives of their own choosing, andto engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Withdraw recognition of the Independent and anysuccessor thereto with respect to its representation of theemployees employed in the Employer's stores in Harlan,Kentucky.(b) Make whole all employees employed by the Em-ployer in its stores in Harlan, Kentucky, for any loss ofpay or other benefits resulting from the Employer's re-duction of its employees' working hours, in the mannerdescribed above in the section entitled "The Remedy."(c) Upon request, recognize and bargain with the MeatCutters as the exclusive collective-bargaining representa-tive of all employees in the appropriate unit describedabove and, if an understanding is reached, embody suchunderstanding in a written, signed agreement.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at Browning Acres store in Harlan, Kentucky,copies of the attached notice marked "Appendix B" and"Appendix C."26Copies of Appendix B, on formsprovided by the Regional Director for Region 9, afterbeing duly signed by an officer, representative, or theEmployer, and copies of Appendix C, on forms providedby the Regional Director for Region 9, after being dulysigned by the Independent's representative, shall beposted by the Employer immediately upon receipt there-of, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-26 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."sonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.B. The Respondent Union, Independent Union of Gro-cer's Employees, its officers, agents, and representatives,shall:I. Cease and desist from:(a) Acting or purporting to act as the collective-bar-gaining representative of any of the employees of Re-spondent Cas Walker's Cash Stores Inc., at its BrowningAcres and, up to September 6, 1978, Main Street storesunless and until said Independent has been certified bythe Board as the collective-bargaining representative ofsaid employees pursuant to Section 9 of the Act.(b) Giving effect to the collective-bargaining agree-ment, dated July 27, 1978, by and between the Employerand the Independent, or to any extension, modification,or renewal thereof.(c) Giving effect to any membership applications ex-ecuted by any employees of the Employer employed atits Browning Acres and, up to September 6, 1978, MainStreet stores.(d) In any like or related mannner interfering with, re-straining, or coercing the employees of the Employer atits Browning Acres and, up to September 6, 1978, MainStreet stores in the exercise of rights guaranteed to themby Section 7 of the National Labor Relations Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Mail to each of its members copies of the attachednotice marked "Appendix C,"27after being signed by arepresentative of the Respondent Independent. Immedi-ately after their receipt from the Regional Director,other copies of said notice shall be signed by a repre-sentative of the Respondent Independent and shall beforwarded to Cas Walker's Cash Stores, Inc., for postingat its Browning Acres, Harlan, Kentucky store.(b) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaints be dis-missed insofar as they allege violations of the Act otherthan those found herein.21 See fn. 25.APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice. CAS WALKER'S CASH STORES INC.329WE WILL NOT act or purport to act as the collec-tive-bargaining representative of any of the employ-ees of Cas Walker's Cash Stores Inc., at its Brown-ing Acres and, up to September 6, 1978, MainStreet stores, unless and until we have been certifiedby the Board as the collective-bargaining repre-sentative of those employees pursuant to Section 9of the Act.WE WILL NOT give effect to the collective-bar-gaining agreement, dated July 27, 1978, entered intowith Cas Walker's Cash Stores Inc., or to any ex-tension, modification, or renewal thereof.WE WILL NOT give effect to any membership ap-plications executed by employees of Cas Walker'sCash Stores Inc., employed at its Browning Acresand, up to September 6, 1978, Main Street stores.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees of CasWalker's Cash Stores Inc., in the exercise of rightsguaranteed to them by Section 7 of the NationalLabor Relations Act.INDEPENDENT UNION OF GROCER'S EM-PLOYEES